An unpublish d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

MANDALAY CORPC'RATION! DIBI’A No. 67271
MANDALAY BAY RES ORT AND

CASINO,

Petitioner,

vs. I

THE EIGHTH JUDICIAL DISTRICT F i L E D
COURT OF THE STATE OF NEVADA,

IN AND FOR THE COUNTY OF FEB [l 5 2315
CIARK; AND THE HONORABLE TIME. K LINDEN“
JEROME TAO, DISTRICT JUDGE, CLERK“ SUPREME COURT
Respondents, BY BéPUT‘I’ CLERK
and

J ULIA MORAN,

Real Part in Interest.

   

ORDER DISMISSING PETITION FOR WRIT OF M’DAMUS

Pursuant to the stipmﬂation {If the parties, this petition fer writ
(If-mandamus is hereby dismissed. The parties shall bear their own costs
and attamey fees. NRAP 4203).

It is so ORDERED.

CLERK OF THE SUPREME COURT
TRACE; K. LINDEMAN

M

BY:

cc: Eighth Judicial District Ceurt Dept. 20
Kravitz, Schmtzer &; J 011113011, Chtd.

Eglet Law Group
Eighth District Court Clerk

SUPREME Gaunt
0F
NEVADA

CLERK’S GRDER

_ [mm/n 
l5‘03'8i0